2019
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2018 Omnibus Incentive Plan


Form of Restricted Stock Unit Award Agreement (Non-Employee Directors)


You have been selected to receive a grant of Restricted Stock Units (“RSUs”)
pursuant to the American Axle & Manufacturing Holdings, Inc. 2018 Omnibus
Incentive Plan in accordance with the terms and conditions below:


Participant:
Grant Date:
Number of RSUs:


THIS AWARD AGREEMENT (the “Agreement”) is made effective as of the Grant Date,
as specified above, between American Axle & Manufacturing Holdings, Inc., a
Delaware corporation (the “Company”), and the Participant.


RECITALS


A. The Company has adopted the American Axle & Manufacturing Holdings, Inc. 2018
Omnibus Incentive Plan (the “Plan”). The Plan is incorporated in and made a part
of this Agreement. Capitalized terms that are not defined in this Agreement have
the same meanings as in the Plan; and


B. The Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of the Company and its shareholders
to grant RSUs to the Participant, pursuant to the terms of this Agreement and
the Plan.
   
The parties agree as follows:


        1. Grant of the RSUs. The Company grants to the Participant, on the
terms and conditions of this Agreement, the number of RSUs set forth above. Each
RSU corresponds to one Share (subject to adjustment pursuant to the Plan) and
constitutes a contingent and unsecured promise of the Company to pay the
Participant one Share on the vesting date for the RSU, subject to the terms of
the Plan and this Agreement.
        
        2. Vesting of the RSUs.
           
(a) Vesting Period. Subject to Section 2(c) herein, the RSUs shall vest 100
percent on the first annual anniversary of the Grant Date (“Vesting Period”).


(b) Vesting Date. The date on which the RSUs vest pursuant to Section 2(a) or,
if earlier, Section 2(c), is referred to as the “Vesting Date.”


(c) Earlier Vesting and Forfeiture.


        (i) Early Vesting: To the extent not already vested under Section 2(a),
the total number of RSUs granted under this Agreement shall fully vest upon the
death or Disability of the Participant or the occurrence of a Change in Control.




--------------------------------------------------------------------------------



(ii) Forfeiture: Except as otherwise expressly stated in Section 2(c)(i), if the
Participant’s service as a member of the Board terminates for any reason prior
to the Vesting Date, the RSUs shall be forfeited and cancelled without
consideration.


(d) Definitions.
        
        (i) “Change in Control:” For purposes of this Agreement, the term
“Change in Control” shall be deemed to have occurred when:
(1) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”), other than the
Company or a wholly-owned Subsidiary thereof or any employee benefit plan of the
Company or any of its Subsidiaries, becomes the beneficial owner of the
Company’s securities having 30 percent or more of the combined voting power of
the then outstanding securities of the Company that may be cast for the election
of Directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or


(2) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, a sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the Directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of Directors of the Company
immediately prior to such transaction; or


(3) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each Director of the Company first elected during
such period was approved by a vote of at least two-thirds of the Directors of
the Company then still in office who were Directors of the Company at the
beginning of any such period; or


(4) The stockholders of the Company approve a plan of complete liquidation of
the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a liquidation of the Company into a
wholly-owned subsidiary.


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Section 409A (as defined in Section 16
below), and if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in subsections (1) through (4) above unless
such event shall constitute a “change in ownership” or “change in effective
control” of, or a change in the ownership of a substantial portion of the assets
of, the Company under Section 409A.
        
(ii) “Disability:” For purposes of this Agreement, “Disability” means the
Participant’s inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.


        3. Settlement of the RSUs. Each vested RSU shall be settled by the
delivery of one Share to the Participant. Settlement of the RSUs shall occur on
the first business day of the month following the


2



--------------------------------------------------------------------------------



month in which the Vesting Date occurs or as soon as administratively
practicable thereafter, but in no event later than March 15th of the calendar
year immediately following the calendar year in which the Vesting Date occurs
(the “Payment Date”). The Payment Date may be deferred at the election of the
Participant in accordance with procedures authorized by the Committee; provided,
however, that any such deferral must comply with Section 409A (as defined in
Section 16 below).


4. Share Delivery. Delivery of any Shares in connection with settlement of the
Award will be by book-entry credit to an account in the Participant’s name
established by the Company with its transfer agent.


5. Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number of RSUs subject to this
Agreement shall be equitably adjusted by the Committee, in its sole discretion,
to prevent dilution or enlargement of rights.


6. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered by the
Participant in writing to the Corporate Human Resources Department of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
             
        7. Shareholder Rights. Prior to the Payment Date, the Participant shall
not have any rights as a shareholder of the Company in connection with this
Award, unless and until the Shares are distributed to Participant. Following
delivery of Shares upon the Payment Date, the Participant shall have all rights
as a shareholder with respect to such Shares.


        8. Dividend Equivalents. Upon payment of dividends with respect to the
Shares, the Participant shall be entitled to receive Dividend Equivalents with
respect to each outstanding RSU. Dividend Equivalents will be accumulated until
the Vesting Period and will be paid on the Payment Date. The Company will
determine the form of payment of Dividend Equivalents, which may include cash,
Shares or a combination thereof. Upon a forfeiture of the RSUs, further payments
of Dividend Equivalents shall be cancelled.


        9. No Right to Continued Service as a Director. Neither the Plan nor
this Agreement shall (i) be construed as giving the Participant the right to be
retained as a member of the Board or (ii) confer on the Participant any right to
receive another grant of RSUs or any other equity-based award at any time in the
future or in respect of any future period.


        10. Transferability.
        
        (a) The RSUs shall not be transferable other than by will, the laws of
descent and distribution, pursuant to a domestic relations order entered by a
court of competent jurisdiction or to a Permitted Transferee for no
consideration pursuant to the Plan. Any RSU transferred to a Permitted
Transferee shall be further transferable only by will, the laws of descent and
distribution, pursuant to a domestic relations order entered by a court of
competent jurisdiction, or, for no consideration, to another Permitted
Transferee of the Participant. The Shares delivered to the Participant on the
Payment Date shall not be subject to transfer restrictions and shall be fully
paid, non-assessable and registered in the Participant’s name.
3



--------------------------------------------------------------------------------



        (b) Except as set forth in the Plan, a Participant’s rights under the
Plan shall be exercisable during the Participant’s lifetime only by the
Participant, or in the event of the Participant’s legal incapacity, the
Participant’s legal guardian or representative.


        11. Responsibility for Taxes. Regardless of any action by the Company
with respect to any or all tax obligations of the Participant with respect to
the RSUs, the Participant acknowledges responsibility for payment of all such
taxes and for filing any relevant documentation (including, without limitation,
tax returns or reporting statements) that may be required in relation to the
Award (including, without limitation, any such documentation related to the
holding of shares or any bank or brokerage account, the subsequent sale of
shares or the receipt of any dividends). The Company makes no representations
regarding the treatment of any tax obligations in connection with the grant or
vesting of the RSUs, any subsequent sale of Shares and the receipt of dividends,
if any. The Company makes no commitment to structure the terms of the grant or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
such tax.


        12. Securities Laws.  This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable. The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising Participant’s rights under this Agreement. The
Committee may impose such restrictions on any Shares acquired by a Participant
pursuant to the RSUs as it may deem necessary or advisable, under applicable
federal securities laws, the requirements of any stock exchange or market upon
which such Shares are then listed or traded or any blue sky or state securities
laws applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee. Notwithstanding anything to
the contrary in this Agreement, the Company shall not be obligated to issue or
transfer any Shares pursuant to this Award if to do so violates or is not in
compliance with any laws, rules or regulations of the United States or any other
state or country having jurisdiction.
 13. Notices.  Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other. Notice shall be effective upon receipt.


        14. Governing Law. The interpretation, performance and enforcement of
the RSUs and this Agreement shall be governed by the laws of the State of
Delaware without regard to principles of conflicts of law. To the extent any
provision of this Agreement is held by a court of competent jurisdiction to be
unenforceable or invalid for any reason, the remaining provisions of this
Agreement shall remain in full force and effect.


        15. RSUs Subject to Plan.
        
        (a) The RSUs are granted subject to the Plan and to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to administer the Plan and this Agreement, all of which
shall be binding upon the Participant.


        (b) To the extent of any inconsistencies between the Plan and this
Agreement, the Plan shall govern. This Agreement and the Plan constitute the
entire agreement between the parties regarding the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter.


4



--------------------------------------------------------------------------------



 (c) The Committee may, at any time, terminate, amend, modify or suspend the
Plan and amend or modify this Agreement; provided, however, that no termination,
amendment, modification or suspension shall materially and adversely alter or
impair the rights of the Participant under this Agreement, without the
Participant’s written consent.
        
16. Section 409A. The RSUs are intended to satisfy the requirements of Section
409A of the U.S. Internal Revenue Code and the final regulations promulgated
thereunder (“Section 409A”). This Agreement shall be interpreted, administered
and construed in a manner consistent with that intent. Notwithstanding the
forgoing, if the Company determines that any provision of this Agreement or the
Plan contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A, or to avoid the incurrence
of any taxes, interest and penalties under Section 409A, and/or (ii) maintain,
to the maximum extent practicable, the original intent and economic benefit to
the Participant of the applicable provision without materially increasing the
cost to the Company or contravening the provisions of Section 409A. This Section
16 does not create an obligation of the Company to modify the Plan or this
Agreement and does not guarantee that the RSUs will not be subject to taxes,
interest and penalties under Section 409A.


17. Recoupment. The RSUs, the underlying Shares and any gains received in
connection with the sale of the Shares shall be subject to any clawback,
recoupment or similar policy as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.


18. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. By accepting this Award, the Participant consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designate by the Company, including Merrill Lynch.


19. Personal Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title and number of
RSUs for the purpose of implementing, administering and managing the
Participant’s Award (the “Data”). The Participant understands that the Data may
be transferred to the Company or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or to any third parties
is necessary for the Participant’s participation in the Plan. The Participant
may view the Data, request information about the storage and processing of Data,
request any corrections to Data, or withdraw the consents herein (in any case,
without cost to the Participant) by contacting Corporate Human Resources in
writing. The withdrawal of any consent by the Participant may affect the
Participant’s participation in the Plan. The Participant may contact Corporate
Human Resources for further information about the consequences of any withdrawal
of consents herein.
5



--------------------------------------------------------------------------------



        20. Headings. The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.


        21. Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the RSUs, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.


22. Signature in Counterparts. This Agreement may be signed in counterparts.
Each counterpart shall be an original, with the same effect as if the signatures
were on the same
instrument.


23. Enforceability. To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force under their terms.


24. Language. If the Participant has been provided with a copy of this
Agreement, the Plan or any other document relating to this Award in a language
other than English, the English language shall govern in the event of any
inconsistency.


25. Waiver. No failure or delay by the Company to enforce any provision of this
Agreement or exercise any right or remedy provided by law shall constitute a
waiver of that or any other provision, right or remedy, nor shall it prevent or
restrict the further exercise of that or any other provision, right or remedy.
No single or partial exercise of such provision, right or remedy shall prevent
or restrict the further exercise of that or any other provision, right or
remedy.


26. Foreign Exchange Restrictions. The Participant understands and agrees that
neither the Company or its subsidiaries are responsible or liable for (i) any
foreign exchange fluctuations between the Participant’s local currency (if
applicable) and the United States Dollar (or the selection by the Company or
subsidiary of any applicable foreign exchange rate it may determine in its
discretion to be appropriate) that may affect the value of this Award or the
calculated income, taxes or other amounts thereunder or any related taxes or
other amounts or (ii) any decrease in the value of Shares.


             AMERICAN AXLE & MANUFACTURING
            HOLDINGS, INC.


By: _________________________________
        Authorized Signatory
Agreed and acknowledged
as of the Date of Grant:




__________________________
Participant Name
6

